Exhibit PureDepth, Inc. Amendment No. 3 to Employment Agreement Jonathan J. McCaman PureDepth, Inc. (“PureDepth” or “Company”) and Jonathan J. McCaman (“Employee”) are entering into this Amendment No. 3 (the “Amendment”) to the employment letter agreement, dated May 7, 2007 (the “Initial Agreement”), as previously amended by Amendment to Employment Agreement dated April 29, 2008 and Amendment No. 2 to Employment Agreement dated September 12, 2008 (the “Second Amendment”) (such amendments collectively with the Initial Agreement, the “Agreement”), this 20th of February, 2009 (the “Effective Date”). WHEREAS, the Board of Directors of the Company has determined that it is in the best interests of the Company and its stockholders to provide for certain acceleration of vesting of certain options held by the Employee, as provided below. THEREFORE, the parties agree as follows: 1.Definitions.Except as otherwise defined herein, all capitalized terms shall have the meaning set forth in the Agreement. 2.Equity. (a)That portion of Section 5(b) of the Second Amendment relating to the acceleration of certain options is hereby amended and restated to read as follows: “Future
